Citation Nr: 0946836	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, to include the issue of entitlement 
to a compensable rating prior to August 2006.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1957 and from February 1958 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in October 
2005 and January 2007 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in January 
2007.  A transcript of those proceedings has been associated 
with the Veteran's claims file.

A review of the Veteran's claims file reflects that although 
the Veteran's diabetes mellitus service connection claim was 
not included in the RO's certification of appeal to the 
Board, the claim is nevertheless ripe for consideration and 
has therefore been addressed in the decision below.

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the 
Republic of Vietnam during the Vietnam era and has been 
diagnosed as having diabetes mellitus type 2.

2.  The medical evidence shows that the Veteran's diabetes 
mellitus type 2 is compensably disabling.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type 2 have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307(2)(6)(ii), 3.309(e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's diabetes mellitus service 
connection claim, the Board is granting the benefit sought on 
appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, no discussion of VA's duties to notify and assist is 
required.

II.  Service Connection

Through his submitted statements and Board hearing testimony, 
the Veteran contends that he set foot in Vietnam during a 
flight layover while en route to Thailand in March of 1969 
and that his currently-diagnosed diabetes mellitus is 
attributable his exposure to herbicides while in Vietnam.

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicides during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, 
including diabetes mellitus, type 2, will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record includes a current diagnosis 
of diabetes mellitus, type 2, as reflected in a letter from 
the Veteran's private internist and his VA treatment records.  
Thus, the next relevant inquiry is whether the Veteran served 
in Vietnam during the Vietnam era and was therefore 
presumptively exposed to herbicides.

In that regard, the Board notes that while the Veteran's 
service personnel records currently of record do not confirm 
that this Veteran was stationed in Vietnam, the Veteran is 
competent to describe his travel to and from his verified 
duty in Thailand from February 1969 to February 1970, as 
reflected in the Veteran's personnel records.  See Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994) (finding competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience).  In this 
case, the Board also finds the Veteran's testimony regarding 
his several hours spent on Vietnamese soil during his layover 
while en route to Thailand to be credible based upon the 
facial plausibility and consistency of his statements.  While 
the Veteran's 1969 travel voucher reflecting his travel from 
the United States to Thailand is not of record, his travel 
voucher  from his return trip in 1970 is of record, and it 
reflects numerous international stops and layovers, thus 
lending plausibility to the Veteran's contention that he had 
a layover in Vietnam while en route in Thailand.  Moreover, 
the Veteran's account of his travel to Thailand, including 
his layover in Vietnam, has remained consistent throughout 
the pendency of his claim, as reflected by his submitted 
statements and hearing testimony.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  Therefore, based on the Veteran's 
competent and credible account, he is presumed to have been 
exposed to herbicides during his layover in Vietnam while en 
route to Thailand.

Thus, the Veteran has been diagnosed as having a disease for 
which presumptive service connection is available, and 
because the Board finds that he served in the Republic of 
Vietnam, he has an in-service injury, i.e., in-service 
exposure to herbicides.

In light of the above, the inquiry shifts to whether the 
Veteran's diabetes mellitus type 2 is manifest to a 
compensable degree.  A letter from the Veteran's private 
internist reflects that the Veteran diabetes mellitus type 2 
has required treatment by medication since 1993, and his VA 
treatment records reflect that he has an active prescription 
for Metformin HCl, an oral hypoglycemic agent, and restricts 
his diet.  Thus, under the criteria contained in Diagnostic 
Code 7913, the Veteran's diabetes mellitus warrants a 
compensable evaluation.  As such, service connection is 
warranted for diabetes mellitus, type 2.


ORDER

Service connection for diabetes mellitus, type 2 is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

With regard to the Veteran's bilateral hearing loss increased 
rating claim, the Board finds that further evidentiary 
development is warranted before the claim may be addressed on 
its merits.

At the Veteran's January 2007 RO formal hearing, the Veteran 
testified that his hearing loss had increased in severity 
since his last VA examination.  Additionally, in a recently 
submitted statement, the Veteran's representative requested a 
new VA examination to assess the current severity of the 
Veteran's hearing loss.  The Board notes that the Veteran's 
most recent VA audio examination was conducted more than 
three years ago, and as such, is too stale for an accurate 
assessment of the Veteran's current hearing acuity.  
Therefore, a new examination is requested.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
medical treatment records from January 
2007 to the present.

2.  Once the requested development is 
accomplished, schedule the Veteran for 
a VA audio examination to determine the 
current severity of his bilateral 
hearing loss.  The examiner should be 
provided with the Veteran's claims file 
and asked to fully review it.  The 
examiner should conduct any necessary 
audiometric testing to determine the 
Veteran's current hearing acuity, and 
the examiner should also fully describe 
the functional effects caused by the 
Veteran's current hearing disability.

3.  Then, re-adjudicate the Veteran's 
claim.  If the action remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
All applicable laws must be considered, 
including Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Thereafter, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


